DETAILED ACTION
	Claims 1, 4-22 and 25-41 are present for examination.
	Claims 1, 4-7, 13, 15, 22, 25-28 and 34-35 have been amended.
	Claims 2-3 and 23-24 have been cancelled.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1, 4-22 and 25-41 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 12/15/2021 are persuasive. 
No prior art or combination of prior art teaches or suggest receive a hit-miss indicator from a cache memory, the hit-miss indicator indicating a cache hit in response to the data at the memory address being stored in the cache memory and indicating a cache miss in response to the data at the memory address not being stored in the cache memory; generate cache control information corresponding to the memory address based on the hit-miss indicator and the cache control policy; store the cache control information corresponding to the memory address persistently, independent claims 1 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 15, filed 12/15/2021, with respect to objection of claims 7, 13, 15, 28, 34 and 35 have been fully considered and are persuasive.  The objection of the claim has been withdrawn. 


Applicant’s arguments, see pages 15-16, filed 12/15/2021, with respect to rejection of claims 1 and 21-22 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/ARACELIS RUIZ/
Primary Examiner, Art Unit 2139